IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,401-01


EX PARTE LYNARD JONES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W06-86351-W(A) IN THE 363RD JUDICIAL DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to forgery and was
sentenced to 21 months' state jail confinement.  He did not appeal his conviction. 
	Applicant contends, inter alia, that he received ineffective assistance of counsel, and that his 
plea was involuntary. The trial court has entered findings of fact and conclusions of law, finding that
counsel's performance was not deficient and that Applicant's plea was knowingly and voluntarily
entered.  However, the trial court in its findings refers to an affidavit filed by trial counsel in
response to Applicant's allegations, and this affidavit is not contained in the habeas record.  Because
the affidavit of counsel is necessary to this Court's disposition of Applicant's claims, the trial court
shall supplement the record with a copy of the affidavit upon which the court's findings and
conclusions are based.  This application will be held in abeyance until the trial court has
supplemented the habeas record with a copy of counsel's affidavit.  A supplemental transcript
containing all affidavits and interrogatories or the transcription of the court reporter's notes from any
hearing or deposition, shall be returned to this Court within 30 days of the date of this order.  Any
extensions of time shall be obtained from this Court. 



Filed: June 6, 2007
Do not publish